Citation Nr: 9920342	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-43 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran had active service from April 1972 to May 1976.

This appeal arises from a March 1996 rating decision in which 
the Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO) denied entitlement to special 
monthly pension based upon the need for regular aid and 
attendance.


FINDINGS OF FACT

1. It is not shown that the veteran is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.

2. It is not shown that the veteran is a patient in a nursing 
home.

3. It is shown that the veteran's disability renders him 
unable to adequately attend to the needs of daily living 
without the regular assistance of another person, or renders 
him unable to protect herself from the hazards and dangers 
inherent in his daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1541(a), (b), (d), (e), 5107 
(West 1991); 38 C.F.R. §§ 3.351(a)(1), (b), (c), (f), 
3.352(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

A veteran, entitled to pension benefits pursuant to the 
provisions of 38 U.S.C.A. §1541(a), is also eligible for 
increased, (additional) special monthly pension if he is 
shown to be in need of aid and attendance, or is shown to be 
housebound. 38 C.F.R. § 3.351(a)(1).

Regulatory criteria provide that a person shall be considered 
in need of regular aid and attendance if he (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(b), (c).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating may be made.  The 
particular personal functions, which the claimant is unable 
to perform, should be considered in connection with her 
condition as a whole, and the need for aid and attendance 
must be regular, not constant. 38 C.F.R. § 3.352(a).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition, which through its essential 
character actually requires that an individual remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed bed rest for a lesser or greater 
portion of the day will not suffice.  38 C.F.R. § 3.352.

The record shows that by rating action of January 1993, the 
veteran was awarded entitlement to nonservice-connected 
pension based upon his depression with somatization and 
assigned a 50 percent disability evaluation; chronic 
obstructive pulmonary disease and assigned a 30 percent 
disability evaluation; status-post fracture, left ankle and 
assigned a noncompensable evaluation; and rash assigned a 
noncompensable evaluation, effective October 1992.

The veteran filed a claim for special monthly pension based 
upon his need for aid and attendance in August 1993.  In 
support of his claim, he stated that he could not be left at 
home alone.  He submitted a VA medical statement dated in 
July 1993 which showed that he suffered from major 
depression.  His medications prescribed for his condition 
required that another adult be present in his household 
consistently.  The physician stated that the veteran was 
unable to care for his children and he was unable to 
supervise them in an appropriate manner due to his condition.

Also of record are VA outpatient treatment records from 
September 1992 to August 1993 which reflect treatment for 
various disabilities including major depression, panic 
attacks, PTSD, probable acute ulcer, and chronic pain 
syndrome. 

Of record is an October 1993 lay statement from the veteran's 
companion, which reflected that the veteran was seriously 
disabled and not capable of taking care of himself.

The veteran was afforded a VA general examination in 
September 1993.  The examiner noted that the veteran was 
malnourished.  After examination, the examiner's impression 
included generalized wasting (rule out malignancy), status-
post fracture left shoulder and ankle, depression, and spells 
of hyperventilation.

The veteran was also afforded a September 1993 VA aid and 
attendance examination.  He reported that his wife cared for 
him and that she drove him to his appointments.  He was not 
hospitalized at the time of his examination.  The veteran was 
not blind (with best-corrected vision of 5/200 or worse in 
both eyes, or central vision field of 5 degrees or less) and 
he was not permanently bedridden.  The veteran's complaints 
at the time of the examination were psychiatric in nature and 
also included pain in the left side of his body secondary to 
an accident fourteen years before.

Upon examination, the examiner noted that the veteran was 
unable to abduct his right arm above 90 degrees and exhibited 
generalized weakness.  His left arm was essentially immobile.  
The veteran's left arm was extremely weak secondary to a 
fracture of his left shoulder.  Upon examination of the lower 
extremities, the examiner noted that the veteran favored his 
right leg.  The examiner noted that the veteran was more 
comfortable when his spine was flexed.  The veteran exhibited 
a loss of short-term memory and was unable to ambulate 
without a cane and even then he ambulated poorly.  The 
examiner noted that the veteran's spouse helped bathe him.  
The veteran reported that he spent his days at home and only 
went out to doctors appointments.  The examiner reported that 
the left-sided limitations of movement were probably 
permanent and that his right-sided limitations of movement 
were from disuse.  The examiner commented that the veteran's 
poor memory interfered with his handling of finances.  The 
examiner's diagnoses included depression, status-post left 
shoulder and left  ankle fractures, and limitation and 
weakness of joints due to disuse.  The examiner commented 
that much of the veteran's disability was from disuse and the 
lack of physical therapy.  The examiner noted that the 
veteran was very difficult to examine.

During a September 1993 VA psychiatric examination, the 
examiner noted that despite his medications, he was very 
anxious and agitated with a poor sleep history.  

Upon examination, the examiner noted that the veteran 
presented himself as very helpless and asked his companion to 
speak for him repeatedly stating that his memory was poor, 
although it was not apparent during the examination.  The 
examiner noted that the veteran looked haggard and older than 
his stated age.  He was repeatedly tremulous, tearful, and 
depressed.  The examiner noted that the veteran was almost 
entirely preoccupied with his pain and physical disabilities.  
He had little psychological mindedness and no insight into 
his psychological functioning.  He denied any auditory 
hallucinations or other core symptoms of psychosis.  After 
examination, the examiner's assessment was somatoform pain 
disorder, conversion disorder, depression, not otherwise 
specified, and dependent personality disorder.  The examiner 
noted that the veteran was competent for VA purposes although 
due to the chronicity of his illness, his prognosis for 
improvement was poor.

In October 1993, a VA physician submitted a statement on 
behalf of the veteran.  He stated that the veteran 
participated in individual psychotherapy sessions with a 
social worker and was evaluated on a regular basis for his 
medications for his major depression.

In February 1994, the RO denied entitlement to special 
monthly pension based upon the need for regular aid and 
attendance.

Thereafter, the veteran submitted a February 1994 statement 
from his VA physician who reflected that the veteran was 
dependent upon his companion to fulfill his fairly basic 
functions of living (including shopping and cooking).  The 
physician noted that he did not anticipate that the veteran's 
level of functioning would improve significantly in the 
future.
In March 1994, the RO continued its denial of entitlement to 
special monthly pension based upon the need for regular aid 
and attendance.

In April 1995, the veteran filed a claim for entitlement to 
service connection for PTSD.  In support of his claim, he 
submitted VA outpatient treatment records from December 1992 
to July 1995, which reflect treatment for various 
disabilities.  Also associated with the claims file are 
private medical records from July 1993 and May 1995.

In a November 1995 rating action, the RO denied entitlement 
to service connection for PTSD and major depression with 
somatization.  The RO granted service connection for 
fracture, right wrist and granted a noncompensable 
evaluation.

In November 1995, the veteran was afforded VA examination for 
housebound status or permanent need for regular aid and 
attendance.  The examiner noted that the veteran's 
osteoarthritis limited his motion slightly.  The examiner 
also noted that the veteran suffered from severe depression, 
which was resistant to treatment and chronic, and severe 
anxiety.  The examiner noted that the veteran had little 
ability to provide activities of daily living for himself due 
to his psychological symptoms, which included occasional 
lapses of memory, crying spells, and acute episodes of 
isolation.  Due to his depression, he was unable to perform 
basic functions such as cooking and caring for his children.  
The examiner noted that the veteran was unable to leave the 
house due to anxiety and agoraphobic symptoms without his 
wife accompanying him.  The examiner also noted that the 
veteran used a cane due to osteoarthritis in his left ankle.  
His diagnoses included chronic obstructive pulmonary disease 
and osteoarthritis in the left ankle and lumbar spine at L5-
S1.  The examiner certified that the veteran required daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home, or 
other institutional care.

In March 1996, the RO denied entitlement to special monthly 
pension.

During a May 1996 VA aid and attendance examination, the 
examiner noted that the veteran needed supervision when 
feeding himself and walking and needed assistance when 
feeding himself.  The examiner evaluated the veteran as 
otherwise independent.  The veteran's diagnoses included 
major depression with anxiety.  The examiner noted that the 
veteran required supervision to maintain food intake and when 
taking medications.  He noted that the veteran could not cope 
with the daily hazards of living without supervision and 
constant encouragement.

Also in May 1996, the veteran filed a timely notice of 
disagreement (NOD) regarding the RO's denial of entitlement 
to special monthly pension based upon the need for regular 
aid and attendance.

In support of his claim, the veteran submitted three lay 
statements in October 1996 which reflect that the veteran was 
unable to take care of himself without supervision and 
encouragement and that he suffered from flashbacks to 
Vietnam.

The veteran perfected his appeal in September 1996 and 
requested a personal hearing before the RO.

During his November 1996 RO hearing, the veteran's spouse 
testified that the veteran took a myriad of medications for 
his disabilities.  She noted that he complained of pain 
through the entire left side of his body with additional 
complaints regarding his right arm and back.  She noted that 
due to the veteran's depression, he did not eat and suffered 
from malnutrition.  She stated that he took dietary 
supplements and medications.  The veteran testified that his 
wife spoke for him as he did not understand the questions 
asked if him.  He stated repeatedly that he had no memory and 
that his wife talked for him.  He reported however, that he 
had difficulty sleeping and that he used a fan and icepack to 
alleviate his nightly pain.  He described a rash that had 
persisted for the past twenty years and stated that it was 
exacerbated during the summer.  The veteran testified that he 
was weak all of the time and the veteran's wife clarified 
that he was unable to properly use his right arm to feed 
himself or scratch himself.  The veteran described left arm 
limitations and right-sided pain.  He stated that he no 
longer drove a car.  The veteran's wife described an incident 
when the veteran was incoherent and thought he was in 
Vietnam.  She reported that he was confused and disoriented.  
She noted that she did not trust anyone to care for the 
veteran other than herself.  She noted that the veteran spent 
his days watching old movies and reading the Bible.  She 
noted that the veteran wandered off if he was left unattended 
but he was able to accompany her on errands such as grocery 
shopping.  

In his December 1996 decision, the Hearing Officer granted 
entitlement to special monthly pension based upon housebound 
status.  The Hearing Officer denied entitlement to special 
monthly pension based upon the need for regular aid and 
attendance.

In June 1997, the veteran was afforded an additional VA 
mental disorders examination.  After examination, the 
examiner noted that the veteran obviously suffered from a 
psychiatric disorder that interfered with his ability to seek 
and maintain employment.  The examiner noted however, that it 
was questionable as to whether the veteran was bed-bound.  
The examiner's diagnoses included major depression and 
anxiety disorder, rule out dissociative disorder, and 
probable mixed personality disorder.

The veteran also underwent VA PTSD examination in June 1997.  
After examination, the examiner noted that although a strong 
suggestion of psychological dysfunction was present, the 
veteran did not meet the criteria of PTSD.  However, the 
veteran did meet the subtest of PTSD and the examiner 
acknowledged that there was some support for the contention 
that the veteran suffered from PTSD.
After a June 1997 VA general examination, the examiner's 
assessment included PTSD, status-post splenectomy, 
malnutrition, status-post fractures of the right wrist, left 
ankle and left shoulder with residual arthralgia, and COPD.

The veteran underwent VA aid and attendance examination in 
October 1997.  The examiner noted that the claims file was 
reviewed prior to the examination.  The examiner described 
the veteran's social history and noted that the veteran 
walked with a cane and lived with his common-law wife.  He 
noted that the veteran was not restricted to home and that he 
was able to attend his doctors appointments.  The examiner 
commented that the veteran's wife accompanied him to the 
examination.  The examiner noted that the veteran went out 
and was able to doing some shopping and eat out on occasion.  
The veteran was not bedridden and he was able to ambulate.  
He had no visual problems and the examiner noted that the 
veteran watched TV while at home.  The veteran also spent his 
days listening to Bible tapes.  According to the veteran's 
wife, he had memory lapses up to thirty minutes at home, 
which the examiner opined were dissociation.  The examiner 
noted that apparently the veteran exhibited problems with his 
fine motor skills as far as his own care was concerned.  He 
was able to perform most of his own personal care himself, 
though.  The veteran's wife reported that the veteran 
experienced bouts of depression and that his weight 
fluctuated.

Upon examination, the examiner noted that the veteran's gait 
was ataxic and his balance was poor.  His propulsion was slow 
and somewhat guarded.  He was thin although his nutritional 
area seemed to be relatively good.  His bilateral upper 
extremity strength was probably down at 3/5 and his lower 
extremity strength was about 4/5.  He exhibited limited 
thoracic and lumbar range of motion secondary to his 
inability to stand by himself and/or make movements without 
the threat of falling forward or falling backwards.  The 
examiner noted that the veteran had to be held by his 
clothing to attempt range of motion testing.  Regarding his 
balance, the examiner noted that the veteran used a cane and 
that he could not heel-to-toe walk or walk on the balls of 
his feet.  The examiner commented that the veteran's lapses 
or disassociation's with memory may become permanent in the 
future and his balance and propulsion would not improve in 
the future.  The examiner's diagnoses included memory 
disassociation, problems with fine motor skills in his self 
care, history of PTSD and depression, and problems with his 
balance, propulsion, and gait.  The examiner opined that the 
veteran could have problems with falling and protecting 
himself due to his disabilities.  The examiner commented that 
aid and attendance seemed reasonable.

The RO continued its denial of entitlement to aid and 
attendance benefits and the case was forwarded to the Board 
for review.
The Board recognizes that the veteran suffers from multiple 
disabilities and that his overall state of health is such as 
to warrant the assignment of a permanent and total disability 
rating for pension purposes; however, being permanently and 
totally disabled for pension is not the same as being so 
helpless as to need the aid and attendance of another person.

As previously noted, in order to establish entitlement to 
special monthly pension due to a need for aid and attendance, 
there must be a factual basis to show actual requirements for 
personal assistance from others.  In the instant case, the 
competent medical evidence shows such necessity.  The Board 
notes that veteran is not blind  nor does he suffer from any 
visual acuity limitations.  He does not meet the criteria for 
aid and attendance under 38 C.F.R. § 3.351(c)(1) which 
requires that the veteran be blind in both eyes or so nearly 
blind as to have corrected visual acuity of 5/200 or less.  
There is no evidence that the veteran has concentric 
contraction of the visual field to 5 degrees or less.  Id.  
Additionally, the veteran is not a patient in a nursing home. 
While he relies on a cane for ambulation, he does not have a 
prosthetic or orthopedic appliance.  However, the September 
1993, November 1995, and October 1997 VA medical examinations 
and the veteran's hearing testimony show that although he 
relies upon a cane for ambulation and that he is unable to 
bathe and attend to his self care without assistance.  The 
Board notes that the May 1996 VA examination reflects that 
the veteran needed assistance feeding himself and supervision 
with his diet.  The Board concludes that the probative 
evidence in this case shows the veteran's overall state of 
health is fragile.  Overall, the Board believes that the 
findings support the conclusion that the veteran meets the 
requirements for aid and attendance.  Thus, the record is at 
least in equipoise and, under the law, the veteran prevails 
in his claim in those circumstances. 38 U.S.C.A. § 5107(b).

The veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance; the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) has held that it is logical to infer there is a 
threshold requirement that "at least one of the enumerated 
factors be present."  See Turco v. Brown, 9 Vet. App. 222, 
224 (1996).  In the instant case, the evidence shows that the 
veteran meets the necessary criteria to achieve the status of 
requiring personal assistance.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted.





		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

